The Chancellor
said, that so long as the marriage contract remained in force, the wife was not legally competent to make a valid contract with her husband in relation to her right to alimony; and that such agreements made in advance, if sanctioned by the court without examination, would have a tendency to produce collusion between parties with a view to the dissolution of the marriage contract between them. That such agreements, therefore, if the parties wished them to receive the sanction of the court, must be shown to be perfectly fair and equitable in regard to the wife’s right to a support out of the estate of the adulterer, or must be made after the bond of matrimony had actually been dissolved, as to the wife, by a decree of the court. The usual decree in this case was therefore directed, granting a divorce to the wife, with costs; and with liberty to apply to the court for further directions as to alimony, or for a reference to a master, to ascertain and report what was a suitable allowance to be made to her for that purpose.